Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/769,995 filed on 06/04/2020. This application is a 35 USC §371 of International Application No. PCT/KR2019/001791 filed on 02/14/2019, and claims benefit of provisional application No. 62/630,272 filed on 02/14/2018. A preliminary amendment filed with the application is entered. Claims 16 is new. Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 06/04/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al. (US 20150105084 A1; hereinafter “Bontu”) in view of Parkvall et al. (US 20170331670 A1; hereinafter “Parkvall”).

Regarding claim 1, Bontu discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a mobility command message which includes information on a pre-allocated UL resource for UL transmission ([0048] and Fig. 2: Once serving eNB 212 receives message 228, it sends the RRC reconfiguration message (= a mobility command message) to the UE with some of the information received in message 228, as shown by message 230; [0094] and Fig. 6: serving eNB 612 provides the RRC Reconfiguration message (= a mobility command message) including the mobility control information to UE 610, as shown by message 630. Message 630 further includes an uplink grant (= comprising a pre-allocated UL resource) at the target cell for sending RRCConnectionReconfigurationComplete message.); 
synchronizing to a target cell ([0049] and Fig. 2: After receiving the RRCConnectionReconfiguration message 230 at UE 210, including the mobility control information, the UE 210 performs synchronization to target eNB 214.); and 
performing the UL transmission to the target cell based on the pre-allocated UL resource for UL transmission to transmit a mobility complete message via a UL grant ([0051] and Fig. 2: When UE 210 has successfully accessed the target cell, the UE sends an RRC Connection Reconfiguration Complete message (= a mobility complete message) to confirm the handover; [0094] and Fig. 6: [0099] and Fig. 6: When the UE has successfully accessed the target cell, or if an uplink grant (= comprising a pre-allocated UL resource) is received, the UE then sends an RRCConnectionReconfigurationComplete message (C-RNTI) 654 (= a mobility complete message) to configure the handover.).  
But Bontu dos not disclose (a) receiving a mobility command message which includes information on a pre-allocated UL resource for UL transmission with pre-allocated beams, and (b) performing the UL transmission to the target cell via the pre-allocated beams based on the pre-allocated UL resource for UL transmission to transmit a mobility complete message via a UL grant.
However, in the same field of endeavor, Parkvall discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving a mobility command message which includes information on a pre-allocated UL resource for UL transmission with pre-allocated beams ([0306] Network controlled beam/node mobility: UE performs neighboring beam/node measurements and measurement reports. In NX, the mobility is primarily based on NX signals such as TSS/MRSs and in LTE, PSS/SSS/CRS is used. NX/LTE knows the best beam (or best beam set) of the UE and its best LTE cell(s) (based on measurements); [0309] The UE can be configured to perform measurements on a non-active RAT which can be used to setup dual connectivity, for mobility purposes or just use as a fallback if the coverage of the active RAT is lost; [0453] RRC Connection Reconfiguration message (= a mobility command message) can establish/modify/release radio bearers (indicating pre-allocated resources), configure L1, L2 and L3 parameters and procedures (e.g., for mobility and/or to establishment of dual connectivity); [0460] FIG. 12 illustrates LTE-NX dual connectivity setup for use with the dual RRC protocol architecture with a common RRC reconfiguration procedure; [1871] and Fig. 201: As shown at block 20110, the method begins with performing a measurement and/or demodulating/decoding, for synchronization and/or system information, on one of a predetermined set of resources, where the resources are defined by one or more of beam, timing, and frequency; thus the target base station knows the best beam associated with a predetermined resource (= a pre-allocated resource) based on the measurements by a UE and communicates this to the UE in the RRC Connection Reconfiguration message (= mobility command message for mobility control).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bontu, based on the above teaching from Parkvall, to derive “receiving a mobility command message which includes information on a pre-allocated UL resource for UL transmission with pre-allocated beams, and performing the UL transmission to the target cell via the pre-allocated beams based on the pre-allocated UL resource for UL transmission to transmit a mobility complete message via a UL grant”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to ensure communication with the target base station on the best beam in case of a handover.

Regarding claim 2, Bontu and Parkvall disclose the limitations of claim 1 as set forth, and Bontu further discloses wherein the information on the pre-allocated UL resource is a pre-allocated UL grant, and wherein the UL transmission is a physical uplink shared channel (PUSCH) transmission ([0079]: the RRC complete message is likely to be transmitted with a relatively robust modulation and coding scheme (MCS) state on the physical uplink shared channel (PUSCH); [0099] and Fig. 6: When the UE has successfully accessed the target cell, or if an uplink grant (= comprising a pre-allocated UL resource) is received, the UE then sends an RRCConnectionReconfigurationComplete message (C-RNTI) 654 (= a mobility complete message) to configure the handover.).  

Regarding claim 3, Bontu and Parkvall disclose the limitations of claim 2 as set forth, and Parkvall further discloses wherein a quality of the pre-allocated beams meets a criterion ([1230] In the absence of any a priori information, the full grid-of-beams may need to be probed, measured and reported. The information about beam quality should then be stored at the eNB, and used for subsequent candidate beam selection; [1382] The metric to reflect beam quality is either RSRP or SINR; [1863] In certain embodiments, the UE may select the threshold for the quality of the reported CSI by itself, based on pre-programmed quality thresholds or other selection criteria. In alternative embodiments, the UE may receive a direction from the network as to the threshold for the quality of the reported CSI, and select the directed threshold.).  

Regarding claim 4, Bontu and Parkvall disclose the limitations of claim 3 as set forth, and Bontu further discloses wherein the PUSCH transmission includes the mobility complete message ([0079]: the RRC complete message is likely to be transmitted with a relatively robust modulation and coding scheme (MCS) state on the physical uplink shared channel (PUSCH).).

Regarding claim 5, Bontu and Parkvall disclose the limitations of claim 2 as set forth, and Bontu further discloses re-transmitting the PUSCH transmission to the target cell via the pre-allocated beams based on the pre-allocated UL resource until an acknowledgement is received from the target cell and/or a maximum number of retransmission is reached ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising PUSCH) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure with the target cell.).  

Regarding claim 6, Bontu and Parkvall disclose the limitations of claim 2 as set forth, and Parkvall further discloses performing MRS measurements in the target cell when a quality of the pre-allocated beams does not meet a criterion ([1297] The SON data may also be used to trigger mobility measurement sessions when the serving beam quality degrades, without the need for continuous neighbor beam quality comparisons [1381] The MRS transmission and measurements are triggered based on the observed link beam/node quality when data transmission is ongoing, mobility beam quality in the absence of data, or reports sent by the UE; [1382] The metric to reflect beam quality is either RSRP or SINR; [1863] In certain embodiments, the UE may select the threshold for the quality of the reported CSI by itself, based on pre-programmed quality thresholds or other selection criteria.).  In an analogous manner, a skilled artisan can determine performing a random access procedure towards the target cell when a quality of the pre-allocated beams does not meet a criterion.

Regarding claims 7 and 8, Bontu and Parkvall disclose the limitations of claim 2 as set forth, and Bontu further discloses considering that a mobility to the target cell is successfully completed when an acknowledgement is received from the target cell, wherein the acknowledgement is a physical downlink control channel (PDCCH) addressed to a UE-specific radio network temporary identity (RNTI)  ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising PUSCH) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure with the target cell; [0114] The UE may then receive a PDCCH with the allotted C-RNTI in the allotted subframe; thus, an acknowledgement is needed to indicate a successful mobility completion.).    

Regarding claim 9, Bontu and Parkvall disclose the limitations of claim 2 as set forth, and Bontu further discloses considering that a mobility to the target cell is unsuccessfully completed when an acknowledgement is not received from the target cell until a timer expires and/or a maximum number of retransmission is reached ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising PUSCH) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure with the target cell.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (a maximum number of retransmission is reached without acknowledgement) which anticipates the genus (MPEP 2131.02).

Regarding claim 10, Bontu and Parkvall disclose the limitations of claim 9 as set forth, and Bontu further discloses triggering a radio resource control (RRC) connection reestablishment procedure ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising PUSCH) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure (= RRC connection reestablishment procedure) with the target cell.).
Furthermore, Parkvall discloses that radio resources can be released when QoS requirements cannot be met ([0323] RRC signalling is optimized so that radio links on both RATs can be established/moved/released at the same time; [0415] In cases where LTE is not capable to provide the required QoS, bearers need to be reconfigured or released when moving from NX to LTE.). A skilled artisan can apply this teaching to derive releasing the pre-allocated UL resource before or in conjunction with triggering a radio resource control (RRC) connection reestablishment procedure.

Claim 15 is rejected on the same grounds set forth in the rejection of claim 1. Claim 15 recites similar features as in claim 1, from the perspective of an apparatus for a UE. Bontu further discloses a UE comprising: a memory; a transceiver; and a processor, operably couple to the memory and the transceiver, and configured for performing similar functions ([0169], [0170] and Fig. 12: processor 1238, memory 1224, receiver 1212 and transmitter 1214).

Regarding claim 16, Bontu and Parkvall disclose the limitations of claim 1 as set forth, and Bontu further discloses wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE ([0037] As seen in FIG. 2, a UE 210 communicates with a serving eNB 212 (= a network entity). As used herein, the serving eNB of the UE is the eNB whose associated cell is actively communicating with the UE.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (UE in communication with a network) which anticipates the genus (MPEP 2131.02).

 Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu in view of Parkvall, and further in view of Pedersen et al. (US 20170041841 A1; hereinafter “Pedersen”).

Regarding claim 11, Bontu and Parkvall disclose the limitations of claim 1 as set forth. But Bontu and Parkvall do not disclose wherein the information on the pre-allocated UL resource is a pre-allocated sounding reference signal (SRS) resource configuration, and wherein the UL transmission is an SRS transmission.  
However, in the same field of endeavor, Pedersen discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving a mobility command message which includes information for target base station, wherein the information on the pre-allocated UL resource is a pre-allocated sounding reference signal (SRS) resource configuration, and wherein the UL transmission is an SRS transmission ([0076] and Fig. 2: the source BS 132 may send a handover command (= a mobility command message), such as a Radio Resource Connection (RRC) Connection Reconfiguration at 214, to user device 134, indicating handover to target BS 142, including information for target BS 142; [0101] and Fig. 6: At operation 2A, the user device 134 may transmit signals (e.g., SRS signals) via the scheduled resources. By knowing this information, at operation 2B, at the target cell/target BS 142 is able to measure the uplink (UL) signals (e.g., SRS signals) transmitted from the user device 134/UE at operation 2A in FIG. 6, and hence estimate a timing advance (TA2) for the user device with respect to the target cell/target BS 142.; thus enabling synchronization with the target cell.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bontu and Parkvall as applied to claim 1, based on the above teaching from Pedersen, to derive the limitations of claim 11, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by transmitting and measuring SRS signals in order to achieve synchronization with the target cell.

Regarding claim 12, Bontu, Parkvall, and Pedersen disclose the limitations of claim 11 as set forth, and Bontu further discloses wherein the SRS transmission is performed until a PDCCH addressed to a UE-specific RNTI is successfully received ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising SRS) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure with the target cell; that is, an acknowledgement is needed to indicate a successful mobility completion; [0114] The UE may then receive a PDCCH with the allotted C-RNTI in the allotted subframe; thus a RRCConnectionReconfigurationComplete message (comprising SRS) is retransmitted until a PDCCH (containing an acknowledgement) addressed to a UE-specific RNTI is successfully received.).

Regarding claim 13, Bontu, Parkvall, and Pedersen disclose the limitations of claim 12 as set forth, and Pedersen further discloses transmitting the mobility complete message to the target cell via a PUSCH based on the PDCCH addressed to the UE- specific RNTI, when the PDCCH addressed to the UE-specific RNTI is successfully received ([0101] and Fig. 6: At operation 4) of FIG. 6, the user device may transmit data (= PUSCH) to the target BS based (e.g., by advancing the start of transmission by TA2) on the time advance value (TA2) (determined based on SRS signals).).  

Regarding claim 14, Bontu, Parkvall, and Pedersen disclose the limitations of claim 12 as set forth, and Bontu further discloses performing a random access procedure towards the target cell to transmit the mobility complete message, when the PDCCH addressed to the UE-specific RNTI is not successfully received until a timer expires and/or a maximum number of SRS transmissions is reached ([0104] and fig. 7: the UE may transmit the RRCConnectionReconfigurationComplete message (comprising SRS) during those assigned uplink resources to the target cell. If there is no positive acknowledgement for the RRCConnectionReconfigurationComplete message transmission, and if retransmissions are exhausted (= a maximum number of retransmission is reached), the UE may initiate the RACH procedure with the target cell.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Malik et al. (US 20190141783 A1) – RRC reconfiguration and complete message transfer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471